                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,                    )      CIVIL ACTION NO. 3:19-CV-0124
           Plaintiff                      )
                                          )      (CAPUTO, D.J.)
      v.                                  )
                                          )      (ARBUCKLE, M.J.)
BOROUGH OF MINERSVILLE                    )
PENNSYLVANIA, et al.,                     )
            Defendants
                      REPORT & RECOMMENDATION

I.    INTRODUCTION

      On January 22, 2019, Plaintiff Edward Thomas Kennedy (“Plaintiff”)

initiated this pro se civil rights and RICO action by filing a Complaint, in which he

names the following Defendants:

      (1)    Borough of Minersville, Pennsylvania;

      (2)    Richard C. Clink;
      (3)    Thomas G. Saylor;

      (4)    Supreme Court of Pennsylvania;
      (5)    Megan Brennan (Postmaster General of the United States);

      (6)    Thomas Marshall (General Counsel for the United States Postal
             Service); and

      (7)    the United States Postal Service.
(Doc. 1).

      Plaintiff has been granted leave to proceed in forma pauperis. Because he is

proceeding in forma pauperis, Plaintiff is subject to the screening provisions in 28
                                      Page 1 of 18
U.S.C. § 1915(e). See Atamian v. Burns, 236 F. App’x 753, 755 (3d Cir. 2007)

(“the screening procedures set forth in 28 U.S.C. § 1915(e) apply to in forma

pauperis complaints filed by prisoners and non-prisoners alike”). Under this

statute, the Court is required to dismiss any action that is frivolous or malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

See Collins v. Cundy, 603 F.2d 825, 828 (10th Cir. 1979) (“[T]here is no

constitutional right to the expenditure of public funds and the valuable time of

federal courts to prosecute an action which is totally without merit.”).

      After reviewing Plaintiff’s Complaint, I conclude that it fails to state a claim

upon which relief may be granted, and that granting further leave to amend would

be both futile and inequitable given that Plaintiff is already litigating claims

relating to the events that transpired on June 2, 2017, and August 28, 2017 through

August 30, 2017—albeit asserted against different defendants—in the Eastern

District of Pennsylvania. Accordingly, IT IS RECOMMENDED that Plaintiff’s

Complaint (Doc. 1) be DISMISSED without further leave to amend, and without

prejudice to pursuing claims related to the events that took place on June 2, 2017,

and August 28, 2017 through August 30, 2017 in his Eastern District Case,

Kennedy v. Hanna, 5:18-CV-0977 (E.D. Pa. Mar. 23, 2018).


                                        Page 2 of 18
II.   LEGAL STANDARD FOR SCREENING COMPLAINTS FILED BY
      LITIGANTS PROCEEDING IN FORMA PAUPERIS

      This Court has a statutory obligation to conduct a preliminary review of pro

se complaints brought by litigants given leave to proceed in forma pauperis.

Specifically, the Court is obliged to review the complaint in accordance with 28

U.S.C. § 1915(e)(2), which provides, in pertinent part:

      (2) Notwithstanding any filing fee, or any portion thereof, that may
      have been paid, the court shall dismiss the case at any time if the court
      determines that –

            (A) the allegation of poverty is untrue; or

            (B) the action or appeal--

                 (i) is frivolous or malicious;

                 (ii) fails to state a claim on which relief may be granted; or

                 (iii) seeks monetary relief against a defendant who is
                      immune from such relief.

      In performing this mandatory screening function, the Court applies the same

standard that is used to evaluate motions to dismiss under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, which provides that a complaint should be

dismissed for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). The United States Court of Appeals for the Third Circuit has

observed the evolving standards governing pleading practice in the federal courts,

stating that “pleading standards have seemingly shifted from simple notice

                                         Page 3 of 18
pleading to a more heightened form of pleading, requiring a plaintiff to plead more

than the possibility of relief to survive a motion to dismiss.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 209-10 (3d Cir. 2009). “[A] complaint must do more

than allege the plaintiff’s entitlement to relief.” Id. at 211. It also “has to ‘show’

such an entitlement with its facts.” Id.

      To test the sufficiency of the complaint under Rule 12(b)(6), the court must

conduct the following three-step inquiry:

      First, the court must “tak[e] note of the elements a plaintiff must plead
      to state a claim.” Iqbal, 129 S.Ct. at 1947. Second, the court should
      identify allegations that, “because they are no more than conclusions,
      are not entitled to the assumption of truth.” Id. at 1950. Finally,
      “where there are well-pleaded factual allegations, a court should
      assume their veracity and then determine whether they plausibly give
      rise to an entitlement for relief.” Id.

Santiago v. Warminster Tp., 629 F.3d 121, 130 (3d Cir. 2010).

      A complaint filed by a pro se litigant is to be liberally construed and

‘“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). Thus, a well-

pleaded complaint must contain more than mere legal labels and conclusions.

Rather, a pro se complaint must recite factual allegations that are enough to raise
                                           Page 4 of 18
the Plaintiff’s claimed right to relief beyond the level of mere speculation, set forth

in a “short and plain” statement of a cause of action.

III.   ANALYSIS

       Plaintiff alleges the following causes of action in his Complaint:

       (1) Trespass on the Case;

       (2) RICO;

       (3) Trespass on the Case—Vicarious Liability;

       (4) Failure to Provide a Republican Form of Government; and

       (5) Intentional Infliction of Emotional Distress.

       A.    RELEVANT FACTUAL & PROCEDURAL BACKGROUND

       On January 11 and 12, 2017, criminal complaints alleging harassment

charges were filed against Plaintiff in Schuylkill County. 1 Commonwealth v.

Kennedy, MJ-21301-CR-0000016-2017 (Magis. Ct., Schuylkill Cty.) (hereinafter



1
       Ruling on Motions to dismiss, the court generally relies only on the
complaint, attached exhibits, and matters of public record. Sands v. McCormick,
502 F.3d 263, 268 (3d Cir. 2007). Because the standards for dismissal for failing to
state a claim under 28 U.S.C. § 1915(e) are the same as under a 12(b)(6) motion,
the court may consider matters of which it may take judicial notice under 28
U.S.C. §§ 1915(e) and 1915A and under 42 U.S.C. § 1997e(c).” Banks v. Cty. of
Allegheny, 568 F. Supp. 2d 579, 588 (W.D. Pa. 2008) (citing Oshiver v. Levin,
Fishbein, Sedran & Berman, 38 F.3d 1380, 1385 n. 2 (3d Cir. 1994)). Therefore, I
take judicial notice of the State court criminal dockets associated with this case.


                                        Page 5 of 18
Kennedy I) Commonwealth v. Kennedy, MJ-21201-CR-0000018-2017 (Magis. Ct.,

Schuylkill Cty.) (hereinafter Kennedy II); See also (Doc. 1, p. 1 n. 2).

      On January 13, 2017, certified and first-class summons, and certified and

first-class fingerprint orders were issued in connection with the pending

harassment charge in Schuylkill County in connection with Kennedy II. Kennedy

II, MJ-21201-CR-0000018-2017. On February 3, 2017, the first-class summons

was accepted. Id. As of February 8, 2017, the certified summons and fingerprint

order were unclaimed. Id.

      On January 17, 2017, certified and first-class summons, and certified and

first-class fingerprint orders were issued in connection with the pending

harassment charge in Schuylkill County in connection with Kennedy I. Kennedy I,

MJ-21301-CR-0000016-2017. On February 2, 2017, the first-class summons was

accepted. Id.

      On March 17, 2017, the Schuylkill County Court of Common Pleas issued a

bench warrant in connection with Kennedy I. Commonwealth v. Kennedy, CP-54-

CR-0000404-2017 (CP, Schuylkill Cty.) (hereinafter “Kennedy III”). The Common

Pleas Court docket shows that, as of May 4, 2017, Plaintiff’s arraignment notice

was not returned. Id.

      On April 12, 2017, the Schuylkill County Court of Common Pleas issued a

bench warrant in connection with Kennedy II. Commonwealth v. Kennedy, CP-54-
                                        Page 6 of 18
0000293-2017 (CP, Schuylkill Cty.) (hereinafter, Kennedy IV). The Common Pleas

Court docket shows that, as of May 4, 2017, Plaintiff’s arraignment notice was

mailed but not returned. Id.

      On June 2, 2017, Plaintiff alleges that multiple officers surrounded his

residence in Breinigsville, Pennsylvania and threatened to arrest him. Kennedy v.

Getz, No. 18-CV-3532, 2018 WL 4094967 at *1 (E.D. Pa. Aug. 27, 2018)

      Plaintiff alleges that on August 28, 2017, he was “assaulted and falsely

imprisoned by deputy sheriffs with the Lehigh County Sheriff’s Department in the

parking lot of a Target store. Kennedy v. Getz, 2018 WL 4094967 at *1. Plaintiff

also alleges that, between August 28, 2017 and August 30, 2017, he was held at the

Lehigh County Jail for some period. Id. On August 30, 2017, bail was set, and

posted in Schuylkill County in both Common Pleas Court cases. Kennedy III, CP-

XX-XXXXXXX-2017; Kennedy IV, CP-XX-XXXXXXX-2017. I infer that Plaintiff was

held at Lehigh County Jail and then, at some point, taken to Schuylkill County.

      On January 25, 2018, the harassment charges pending before the Common

Pleas Court were dismissed under Rule 600 (speedy trial). Kennedy III, CP-54-

0000404-2017; Kennedy IV, CP-XX-XXXXXXX-2017.

      These events inspired Plaintiff to file a flurry of federal lawsuits against

various Defendants in both the Eastern and Middle Districts of Pennsylvania. See

In Re Kennedy, Nos. 19-CV-0163 and 19-CV-0212, 2019 WL 331684 (E.D. Pa.
                                      Page 7 of 18
Jan. 25, 2019) (summarizing each lawsuit filed in the Eastern District of

Pennsylvania).

      With respect to this particular Complaint, its connection to these events

appears to arise out of an allegation that Plaintiff did not receive a “Notice of

Summons from Defendants by US Mail” (Doc. 1, ¶ 3), and because during the

proceedings related to the harassment charges “Clink and Saylor had no ‘beyond a

reasonable doubt proof’” and “Saylor’s agents failed to share Exculpatory

evidence, (Doc. 1, ¶¶ 6b, 6c).

      As far as I can tell, the first lawsuit related to these events was filed on

March 23, 2018, in the Eastern District of Pennsylvania. Complaint, Kennedy v.

Hanna, 5:18-CV-0977, ECF Doc. No. 3 (E.D. Pa. Mar. 23, 2018). This case is still

pending. After filing his first lawsuit, Plaintiff continued to file similar lawsuits,

each naming different defendants, in both the Eastern and Middle Districts, despite

repeated instruction from the Eastern District that he should seek leave to amend

his Complaint in Kennedy v. Hanna instead of initiating a new lawsuit. Kennedy v.

Pennsylvania, No. 18-CV-3374, 2018 WL 4100670 at *3 (E.D. Pa. Aug. 24, 2018)

(dismissing Plaintiff’s claims related to the events that took place on June 2, 2017,

August 28, 2017 without prejudice to Plaintiff proceeding in Civil Action No. 18-

977); Kennedy v. Getz, No. 18-CV-3532, 2018 WL 4094967 at *2 (E.D. Pa. Aug.

27, 2018) (dismissing Plaintiff’s claims as malicious because Plaintiff, once again,
                                       Page 8 of 18
asserted “claims concerning the events of June 2, 2017, August 28, 2017, as well

as his incarceration from August 28-30, 2017,” which were first asserted in Civil

Action 18-977 and are still pending before Judge Jones).

      On January 25, 2019, the Eastern District Court issued an order dismissing

one of Plaintiff’s Complaints as frivolous. In Re Kennedy, Nos. 19-CV-0163, 19-

CV-0212, 2019 WL 331684 (E.D. Pa. Jan. 25, 2019). In its order, the Court also

instructed that, because Plaintiff failed to heed its repeated warnings about

duplicative filings, when filing lawsuits in the Eastern District of Pennsylvania

Plaintiff is now required to show cause “as to why he should be permitted to file

complaints without paying the filing fees in future cases on issues already before

the Court or unless he faces imminent danger.” Id. at *11.

      Plaintiff appears to have adopted a similar strategy in the Middle District of

Pennsylvania. Although different defendants are named in each case, this case is

one of several that Plaintiff has filed related to the events of June 2, 2017, August

28, 2017, and Plaintiff’s incarceration from August 28, 2017 through August 30,

2017. See Kennedy v. Evanchick, No. 3:18-CV-777, 2019 WL 2246764 (M.D. Pa.

May 1, 2019) report and recommendation adopted by 2019 WL 2224889 (M.D.

Pa. May 23, 2019); Kennedy v. Casey, No. 3:19-CV-0067, 2019 WL 3027009

(M.D. Pa. June 19, 2019) report and recommendation adopted by 2019 WL

3002930 (M.D. Pa. July 10, 2019). Furthermore, this Court recently ordered that
                                       Page 9 of 18
“[t]he Clerk of the United States District Court for the Middle District of

Pennsylvania shall not accept any further case for filing from Edward Thomas

Kennedy, absent either a specific order from a judge of this court indicating that

such case is not frivolous or full payment of the filing fee.” Kennedy v. Casey, No.

3:19-CV-00067, ECF Doc. No. 23 (M.D. Pa. July 10, 2019).2

      B.     PLAINTIFF’S RICO CLAIM SHOULD BE DISMISSED

      Plaintiff alleges that Defendants violated 18 U.S.C. § 1962 of the Racketeer

Influenced and Corrupt Organizations (“RICO”) statute. This statute makes it

unlawful for an individual, who is employed by or associated with an enterprise

that is engaged in interstate or foreign commerce, to conduct or participate in the

enterprise’s affairs through a pattern of racketeering activity. 18 U.S.C. § 1962(c).

Section 1962(d) prohibits a person from conspiring to violate § 1962. In order to

have standing to bring a claim under § 1962, a plaintiff must show that he suffered

an injury to his business or property, and that this injury was proximately caused

by the defendants’ violation of § 1962. See 18 U.S.C. § 1964(c); Maio v. Aetna,

221 F.3d 472, 483 (3d Cir. 2000). An injury in this context “requires proof of a

concrete financial loss and not mere injury to a valuable intangible property

interest.” Maio, 221 F.3d at 483 (internal quotations omitted).


2
  This case was filed before the Court issued its order in Kennedy v. Casey,
therefore it was not be applied to the instant Complaint.
                                        Page 10 of 18
     To state a civil claim for a violation of § 1962, a plaintiff must set
     forth allegations showing: “(1) conduct (2) of an enterprise (3)
     through a pattern (4) of racketeering activity.” In re Insurance
     Brokerage Antitrust Litigation, 618 F.3d 300, 362 (3d Cir.
     2010) (quoting Lum v. Bank of America, 361 F.3d 217, 223 (3d Cir.
     2004)).

Galloway v. Kane, 1:18-CV-00661, 2018 WL 7075295 at *4 (M.D. Pa. Dec. 17,

2018).

     In support of his RICO Claim, Plaintiff alleges:

     16.   Kennedy sues Defendants in a multi-count cause of action
           under common law Torts and under the Racketeer Influenced
           and Corrupt Organizations Act commonly referred to as RICO
           Act or simply RICO, a US federal law that provides for
           extended criminal penalties and a civil cause of action for
           injuries for acts performed as part of an ongoing criminal
           organization including RICO violations that includes following:

     17.   The Defendants have systematically and continuously, over the
           last ten (10) years and more, conducted a corrupt enterprise in
           violation of the Racketeer Influenced and Corrupt Organization
           (“RICO”) Act, all of which acts are continuing in nature. As
           grounds therefore beginning in 2008 to the present, Defendants
           misstated, misinformed and filed fake financial records on
           government websites, supported by self-authenticating digital
           evidence.

           RICO violations by Defendant USPS includes the following:

           a.    USPS has incurred $65 billion of cumulative losses since
                 the 2007-2009 recession, according to President Trump,
                 evidence RICO financial fraud with no intent to earn
                 profits and destroy competition.

           b.    The Defendant USPS has systematically and
                 continuously, over the last ten (10) hears, and more,
                 conducted a corrupt enterprise in violation of the
                                  Page 11 of 18
                      Racketeer Influenced and Corrupt Organization
                      (“RICO”) Act, all of which acts are continuing in nature.
                      As grounds, therefore beginning in 2008 to the present.

            c.        Defendants USPS, Brennan and her predecessors,
                      misstated, misinformed and filed fake financial records
                      on government websites, supported by self-authenticating
                      digital evidence, incurred $65 billion of cumulative
                      losses since the 2007-2009 recession.

            d.        The fact that USPS Corporation and USPS CEO Megan
                      Brennan and General Counsel Thomas Marshall use
                      alternative metrics to avoid generally accepted
                      accounting principles (GAAP) and for private, personal
                      economic gain.

            e.        It is a financial fraud crime to lie or misconstrued
                      information to the government and we the people, and
                      Brennan lied, misstated and misconstrued financial
                      reports notably without a Board of Directors.

            f.        Kennedy believes no insurance corporation will write
                      liability insurance for USPS for liability because their
                      fraud foes back to 1789, and Ben Franklin, in
                      Philadelphia Pennsylvania, the first General Postmaster
                      and thus operates under a foundation of lies,
                      misinformation and fraud.

            g.        USPS does not compete fairly in Pennsylvania and
                      therefore violates RICO law and probably also anti-trust
                      law of the US government.

(Doc. 1, ¶¶ 16-17).

      Plaintiff has not shown that he has standing to bring a RICO claim. It is not

clear what concrete financial loss, if any, was suffered because of RICO violations

committed by Defendants. Furthermore, Plaintiff does not explain how the alleged


                                        Page 12 of 18
RICO violations are in any way related to his allegation that he did not receive a

summons in connection with the Schuylkill County harassment charges.

      C.     PLAINTIFF’S CLAIM THAT DEFENDANTS HAVE FAILED TO PROVIDE               A
             REPUBLICAN FORM OF GOVERNMENT SHOULD BE DISMISSED’

      In support of his claim that Defendants failed to provide a republican form

of government, Plaintiff alleges:

      25.    Kennedy wishes Defendants to not breach their fiduciary duty
             to Kennedy. Kennedy wishes Defendants to not breach their
             oaths of offices.

      26.    Kennedy wishes Defendants not to lie, mislead, misconstrue,
             misrepresent and/or put false information into either this court
             of record or the official public record. The Constitution
             guarantees to every state a Republican form of government
             (Art. 4, Sec. 4).

      27.    No state may join the United States unless it is a Republic. Our
             Republic is dedicated to “liberty and justice for all.” Minority
             individual rights are the priority.

      28.    The people have natural rights instead of civil rights. The
             people are protected by the Bill of Rights from the majority.
             Once vote in a jury can stop all of the majority from depriving
             any one of the people of his rights; this would not be so if the
             United States were a democracy. The business model of USPS,
             the Borough of Minersville and the Supreme Court of
             Pennsylvania and its financial accounting agents are based on a
             foundation of deceptions, lies and fraud.

(Doc. 1, ¶¶ 25-28). 3


3
 Plaintiff has raised this issue in other contexts and in other Courts. See Kennedy v.
United States, 748, F. App’x 335, 335-36 (Fed. Cir. 2019) (dismissing claims for
lack of jurisdiction); Kennedy v. AT&T, Inc., No. 18-1317-RGA, 2018 WL
                                         Page 13 of 18
      “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” It is well-

settled that: “[t]he Federal Rules of Civil Procedure require that a complaint

contain ‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’ Fed.R.Civ.P. 8(a)(2), and that each averment be ‘concise, and

direct,’ Fed.R.Civ.P. 8(e)(1).” Scibelli v. Lebanon County, 219 F.App’x 221, 222

(3d Cir. 2007). Dismissal under Rule 8 is appropriate in “‘those cases in which the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its

true substance, if any, is well disguised.’” Tillio v. Spiess, 441 F. App’x 109, 110

(3d Cir. 2011) (quoting Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir.1995)).

      Plaintiff’s claim is too vague for the Court to ascertain who he believes

violated the United States Constitution, or what specific acts undertaken by these

Defendants violated the United States Constitution or any other federal law.



6188786, at *1 (D. Del. Nov. 27, 2018) (dismissing claims for lack of jurisdiction);
Kennedy v. Pennsylvania, No. 18-3442, 2018 WL 5977968, at *7-8 (E.D. Pa. Nov.
14, 2018) (dismissing claim against IRS for failure to provide a republican form of
government due to lack of standing); Kennedy v. Evanchick, No. 3:18-CV-777,
2019 WL 2246764 (M.D. Pa. May 1, 2019) (recommending Plaintiff’s failure to
provide a republican form of government claim be dismissed) report and
recommendation adopted by report and recommendation adopted by 2019 WL
2224889 (M.D. Pa. May 23, 2019); Kennedy v. Casey, No. 3:19-CV-0067, 2019
WL 3027009 (M.D. Pa. June 19, 2019) (recommending failure to provide a
republican form of government claim be dismissed) report and recommendation
adopted by 2019 WL 3002930 (M.D. Pa. July 10, 2019).
                                      Page 14 of 18
Absent such allegations, Plaintiff’s claim against Defendants for failure to provide

a republican form of government should be dismissed.

      D.     PLAINTIFF’S REMAINING STATE LAW CLAIMS

      Plaintiff’s remaining state law claims are: trespass on the case; trespass on

the case—vicarious liability; and intentional infliction of emotional distress.

      Where a district court has dismissed all claims over which it had original

jurisdiction, the Court may decline to exercise supplemental jurisdiction over state

law claims. 28 U.S.C. § 1367(c)(3). Whether the Court will exercise supplemental

jurisdiction is within its discretion. Kach v. Hose, 589 F.3d 626, 650 (3d Cir.

2009). That decision should be based on “the values of judicial economy,

convenience, fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S.

343, 350 (1988).

      Ordinarily, when all federal law claims have been dismissed and only state

law claims remain, the balance of these factors indicates that these remaining

claims properly belong in state court. Id. at 350. This case is no exception. I find

that the new federal claims asserted by Plaintiff in this case have no merit. Plaintiff

is already litigating federal claims related to the events that transpired on June 2,

2017, and from August 28-30, 2017 in the Eastern District of Pennsylvania. The

interests of judicial economy and fairness compel me to decline to exercise

jurisdiction over these remaining state law claims. Therefore, it is recommended
                                       Page 15 of 18
that Plaintiff’s state law claims be dismissed pursuant to 28 U.S.C. § 1367(c)(3)

without prejudice either bringing these claims in state court, or to pursuing these

claims related to the events that took place on June 2, 2017, and August 28, 2017

through August 30, 2017 in his Eastern District Case, Kennedy v. Hanna, 5:18-CV-

0977 (E.D. Pa. Mar. 23, 2018).

      E.     PLAINTIFF SHOULD NOT BE GRANTED LEAVE TO AMEND

      If a complaint is subject to dismissal for failure to state a claim, a district

court must permit a curative amendment unless such an amendment would be

inequitable or futile. Phillips v. County of Allegheny, 515 F.3d 224, 245 (3d Cir.

2008). Allowing Plaintiff to amend his complaint would be both futile and

inequitable in this case. It appears that all claims asserted in Plaintiff’s Amended

Complaint relate to the events that took place on June 2, 2017 and August 28,

2017, and Plaintiff’s incarceration from August 28, 2017 through August 30, 3017.

Plaintiff has already filed a lawsuit related to these events, allowing Plaintiff to

amend his complaint to pursue duplicative claims related to those pending in the

Eastern District would be futile. Furthermore, the Amended Complaint filed in this

action does not include any new federal claim relating to these events that has any

arguable merit. Therefore, I recommend that Plaintiff be denied leave to amend,

and that this case be dismissed without prejudice to Plaintiff’s pursuit of all claims



                                       Page 16 of 18
related to the events of June 2, 2017 and August 28, 2017 through August 30, 2017

in Kennedy v. Hanna, 5:18-CV-0977 (E.D. Pa. Mar. 23, 2018).

IV.   RECOMMENDATION

      IT IS RECOMMENDED THAT:

      (1)   Plaintiff’s Complaint (Doc. 1) be DISMISSED pursuant to 28 U.S.C.
            § 1915(e)(2)(B)(ii) without further leave to amend, and without
            prejudice to pursuing his claims related to the events that took place
            on June 2, 2017, August 28, 2017, and his incarceration from August
            28, 2017 through August 30, 2017 in his pending case in the Eastern
            District of Pennsylvania.

      (2)   The Clerk of Court CLOSE this case.

Date: August 23, 2019                      BY THE COURT

                                           s/William I. Arbuckle
                                           William I. Arbuckle
                                           U.S. Magistrate Judge




                                    Page 17 of 18
                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
EDWARD THOMAS KENNEDY,                  )    CIVIL ACTION NO. 3:19-CV-0124
           Plaintiff                    )
                                        )    (CAPUTO, D.J.)
     v.                                 )
                                        )    (ARBUCKLE, M.J.)
BOROUGH OF MINERSVILLE                  )
PENNSYLVANIA, et al.,                   )
             Defendants
                   NOTICE OF LOCAL RULE 72.3
    NOTICE IS HEREBY GIVEN that any party may obtain a review of the
Report and Recommendation pursuant to Local Rule 72.3, which provides:
  Any party may object to a magistrate judge’s proposed findings,
  recommendations or report addressing a motion or matter described in 28
  U.S.C. § 636 (b)(1)(B) or making a recommendation for the disposition of a
  prisoner case or a habeas corpus petition within fourteen (14) days after
  being served with a copy thereof. Such party shall file with the clerk of
  court, and serve on the magistrate judge and all parties, written objections
  which shall specifically identify the portions of the proposed findings,
  recommendations or report to which objection is made and the basis for such
  objections. The briefing requirements set forth in Local Rule 72.2 shall
  apply. A judge shall make a de novo determination of those portions of the
  report or specified proposed findings or recommendations to which
  objection is made and may accept, reject, or modify, in whole or in part, the
  findings or recommendations made by the magistrate judge. The judge,
  however, need conduct a new hearing only in his or her discretion or where
  required by law, and may consider the record developed before the
  magistrate judge, making his or her own determination on the basis of that
  record. The judge may also receive further evidence, recall witnesses, or
  recommit the matter to the magistrate judge with instructions.

Date: August 23, 2019                             BY THE COURT

                                                  s/William I. Arbuckle
                                                  William I. Arbuckle
                                                  U.S. Magistrate Judge

                                    Page 18 of 18
